Appeal by defendant from a judgment of the County Court, Rockland County, rendered December 20, 1979, convicting him of grand larceny in the second degree, upon his plea of guilty, and sentencing him to a term of imprisonment of one year in the Rockland County Jail. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of probation of five years and a term of imprisonment of 60 days, said term of imprisonment shall be a condition of and run concurrently with the period of probation (see Penal Law, ,§ 60.01, subd 2, par [d]). As so modified, judgment affirmed, and case remitted to the County Court, Rockland County, to fix the other conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Gibbons, J. P., Rabin, Gulotta and Hargett, JJ., concur.